FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D18-2774
                 _____________________________

JOSEPH KLENK,

    Appellant,

    v.

JESSICA RANSOM,

    Appellee.
                 _____________________________

On appeal from the Circuit Court for Columbia County.
Paul S. Bryan, Judge.

                          May 13, 2019

PER CURIAM.

     We reverse the final judgment of injunction for protection
against stalking. See § 784.0485(1), Fla. Stat. (creating stalking
injunction). Stalking requires that a person “willfully,
maliciously, and repeatedly follows, harasses, or cyberstalks
another person.” § 784.048(2), Fla. Stat. Harass means to “engage
in a course of conduct directed at a specific person which causes
substantial emotional distress to that person and serves no
legitimate purpose.” § 784.048(1)(a), Fla. Stat. We review the
sufficiency of the evidence de novo. Pickett v. Copeland, 236 So.
3d 1142, 1144 (Fla. 1st DCA 2018).

    These parties had been co-workers for nearly three years
when Appellee petitioned for a stalking injunction because of
Appellant’s ongoing comments and actions that Appellee felt
were sexual harassment. She testified that he frequently made
sexually-oriented comments about her body and clothing; and
asked her to help him with errands outside of work, provide him
with transportation, or meet for lunch. She once caught him
looking at messages on her phone when she was out of her office.
Appellant denied having sexually harassed Appellee, and
explained that a couple of the interactions did occur but were not
intended in that manner. Appellee testified that she had sought
counseling and the help of a sexual harassment advocate as a
result of Appellant’s actions and comments, and that she had
twice reported him to management at their workplace. Appellant
was reprimanded after one incident, and ultimately his
employment was terminated.

     We have examined the evidence carefully, and even giving
credence to Appellee’s testimony, which we do, we cannot
conclude that the alleged incidents rise to the level of justifying
an injunction against stalking. To justify this kind of injunction,
the conduct must be bad enough to produce substantial emotional
distress in a reasonable person. § 784.048(1)(a), Fla. Stat.; Venn
v. Fowlkes, 257 So. 3d 622, 624 (Fla. 1st DCA 2018) (“[A]
reasonable person does not suffer substantial emotional distress
easily.”); Mitchell v. Brogden, 249 So. 3d 781, 782 (Fla. 1st DCA
2018) (approving objective, reasonable-person standard for
existence of substantial emotional distress) (collecting cases). It is
not enough to be “weirded out” or uncomfortable. Paulson v.
Rankart, 251 So. 3d 986, 990 (Fla. 1st DCA 2018) (rejecting
argument that respondent’s acts of watching petitioner sunbathe
on her deck next door and “creep” around utility meters on the
public street were sufficient to support an injunction); see also
McMath v. Biernacki, 776 So. 2d 1039, 1040-41 (Fla. 1st DCA
2001) (finding petitioner’s “subjective distress” insufficient to
justify injunction where petitioner was uncomfortable around
respondent when he tried to talk to her, sent her a letter, and
sent flowers and balloons). Allegations such as these “[fall] short
of the exacting standards to justify a stalking injunction and the
collateral consequences that flow from it.” Paulson, 251 So. 3d at
990.

    Although behavior such as that alleged here can be valid
grounds for employment action, it does not rise to the level of


                                  2
conduct justifying a stalking injunction. Accordingly, we must
reverse and remand for the trial court to vacate the injunction.

    REVERSED and REMANDED.

B.L. THOMAS, C.J., and KELSEY and M.K. THOMAS, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________

Mark D. Tinker of Cole, Scott & Kissane, P.A., Tampa, for
Appellant.

Jessica Ransom, pro se, Appellee.




                               3